Motion by appellant to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: This court has necessarily passed upon, and overruled, the contention of relator-appellant that the orders below had violated his absolute right to recover custody of his children in order to take them with him to Soviet Armenia; which right appellant had asserted as derived from the First, Fifth, Eighth, Ninth and Fourteenth Amendments to the United States Constitution, from section 800 of title 8 of the United States Code, and from an exchange of notes between the United States Government and the Union of Soviet Socialist Republics, dated April 21 and May 28, 1947.
Motion by respondents to amend remittitur denied.